     Case 18-03078       Doc 12       Filed 12/27/18 Entered 12/27/18 15:32:22                  Desc Main
                                       Document     Page 1 of 16


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


In re:
                                                         Chapter 11

                                                         Case No: 16-31602 (JCW)
KAISER GYPSUM COMPANY, INC., et al.,1
                                                         (Jointly Administered)
                         Debtors.
                                                         Related Docket No. 1337



KAISER GYPSUM COMPANY, INC.,

                         Plaintiff,                      Adversary Proceeding No.: 18-03078

v.

ARMSTRONG WORLD INDUSTRIES, INC.,

                         Defendant.



                 DEFENDANT ARMSTRONG WORLD INDUSTRIES, INC.’S
                     MOTION TO WITHDRAW THE REFERENCE

         Defendant Armstrong World Industries, Inc. (“Armstrong” or “Defendant”) moves (the

“Motion”) to have the United States District Court for the Western District of North Carolina

(the “District Court”) withdraw the reference of the above-captioned adversary proceeding (the

“Adversary Proceeding”) (including the Claim Objection (defined below)) to the United States

Bankruptcy Court for the Western District of North Carolina (the “Bankruptcy Court”), in

accordance with Fed. R. Bankr. P. 5011 and 28 U.S.C. § 157(d).




1
        The Debtors are the following entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc.
(7313). The Debtors’ address is 300 E. John Carpenter Freeway, Irving, Texas 75062.


WBD (US) 45154466v6
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 1 of 37
    Case 18-03078       Doc 12       Filed 12/27/18 Entered 12/27/18 15:32:22                  Desc Main
                                      Document     Page 2 of 16


                STATEMENT OF NATURE AND STAGE OF PROCEEDINGS

        This Adversary Proceeding was filed in connection with the chapter 11 cases jointly

administered under In re Kaiser Gypsum Co., Inc., Case No. 16-31602 (JCW) (the “Bankruptcy

Cases”). On November 26 2018, Kaiser Gypsum Company, Inc. (the “Plaintiff” or “Kaiser”)

commenced this action by filing the complaint (the “Complaint”). The Complaint, attached

hereto as Exhibit 1, alleges the following causes of action against Armstrong: (1) Cost Recovery

under the Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.

§§ 9601, et seq. (“CERCLA”); (2) CERCLA Contribution: 42 U.S.C. § 9613(f)(1); (3) CERCLA

Contribution: 42 U.S.C. § 9613(f)(3)(B); (4) Cost Recovery: ORS 465.255; (5) Contribution:

ORS 465.257; (6) CERCLA Declaratory Judgment: 42 U.S.C. § 9613(g)(2); and (7) Oregon

Declaratory Judgment: ORS 28.020. The Oregon state law counts mirror the relief requested

under the CERCLA counts and are based on the same operative facts.

        The Defendant’s deadline to respond to the Complaint is December 27, 2018.

Contemporaneously herewith, the Defendant filed a motion to dismiss, seeking dismissal of the

second and third counts alleged in the Complaint and partial dismissal of the first count alleged

in the Complaint. The motion to dismiss also includes a request to stay the Adversary Proceeding

pending the District Court’s determination of this Motion.

        Concurrently with the filing of the Complaint, the Plaintiff filed an objection (Adv.

Docket No. 2) (the “Claim Objection”) to the proof of claim filed by Armstrong (“Claim No.

65”).2 In the Complaint, the Plaintiff suggests that the “Complaint is, in effect, a counterclaim to

Armstrong’s proof of claim . . .” and asserts that it will ask the Court to consolidate the Claim


2
         The Claim Objection was also filed in the above-captioned bankruptcy cases (the “Bankruptcy Cases”) at
Docket No. 1337, and by this Motion, Armstrong seeks withdrawal of the reference with respect to the Claim
Objection (as filed in both the Adversary Proceeding and the Bankruptcy Cases). For avoidance of any doubt, all
references herein to the “Adversary Proceeding” shall include the Claim Objection.

                                                    2
WBD (US) 45154466v6
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 2 of 37
  Case 18-03078          Doc 12   Filed 12/27/18 Entered 12/27/18 15:32:22          Desc Main
                                   Document     Page 3 of 16


Objection and the Complaint. See Complaint ¶ 29. To date, the Plaintiff has not moved to

consolidate the Claim Objection and the Complaint, nor has the Plaintiff set the Claim Objection

for a hearing. Armstrong agrees that the Complaint and Claim Objection should be considered

together. For the reasons set forth herein, the District Court is the court required to hear such

matters pursuant to Fed. R. Bankr. P. 5011 and 28 U.S.C. § 157(d).

                              SUMMARY OF THE ARGUMENT

       The reference to the Bankruptcy Court should be withdrawn, pursuant to 28 U.S.C.

§ 157(d), for the following reasons:

       1.      The Adversary Proceeding is subject to mandatory withdrawal of the reference

pursuant to 28 U.S.C. § 157(d) because resolution of this proceeding will require the Court’s

substantial and material consideration of federal environmental statutes (CERCLA).

       2.      The Adversary Proceeding also is subject to permissive withdrawal of the

reference, in order to promote judicial economy.       28 U.S.C. § 157(d).      Specifically, this

Adversary Proceeding is a non-core proceeding because the claims seek relief under CERCLA or

Oregon state law for contribution, cost recovery, and declaratory relief. Because these claims are

not related to the bankruptcy proceedings, the Bankruptcy Court is without authority to hear and

determine these matters on a final basis absent consent of the parties. Stern v. Marshall, 564

U.S. 462, 483-84 (2011). Armstrong does not consent to the entry of a final judgment by the

Bankruptcy Court. Consequently, judicial economy favors transferring the Adversary Proceeding

to the District Court.

                                  FACTUAL BACKGROUND

A.     The Property

       Until its closure this year, the St. Helens Fiberboard Facility located at 1645 Railroad

Avenue in St. Helens, Oregon (the “Property” or the “Site”) was used to manufacture a variety of

                                              3
WBD (US) 45154466v6
         Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 3 of 37
  Case 18-03078       Doc 12    Filed 12/27/18 Entered 12/27/18 15:32:22           Desc Main
                                 Document     Page 4 of 16


mineral fiber and wood fiber building products, ultimately including ceiling boards and tiles,

carpet board, and roof insulation.     From 1956 to 1978, Kaiser owned the Property and

manufactured wood and mineral fiber products, including ceiling tile and panels, carpet board,

roof insulation, sheathing, and expansion joints, and maintained an asphalt coating operation.

During the entirety of Kaiser’s operations, it discharged process wastewater directly into

Scappoose Bay. Owens Corning purchased the Property in August of 1978 and manufactured

wood fiber and mineral wool building products through 1981, then ceased all operations and

mothballed the plant. In early 1987, Owens Corning sold the Property and certain assets to

Armstrong.

       Before it began any operations, Armstrong negotiated to procure wastewater treatment

from the City of St. Helens, constructed a treatment system, and eliminated all discharges of

process wastewaters to the Bay. The Oregon Department of Environmental Quality (“DEQ”)

alleges that over time there have been releases of various contaminants of concern at the

Property. Of particular focus are arsenic and dioxins/furans, which DEQ alleges are found in

elevated concentrations at the Property.      DEQ asserts that Kaiser, Owens Corning, and

Armstrong may be liable for investigatory and remediation-related costs associated with such

releases, including remedial action costs as described in Oregon Revised Statutes (ORS) Chapter

465.

B.     The DEQ Claim and Armstrong’s Proposed Consent Judgment

       On September 13, 2017, DEQ filed a proof of claim in the Plaintiff’s bankruptcy case in

the amount of $150,000,000.00 against Kaiser Gypsum for the remedial investigation, feasibility

study, remedial actions, and other related costs that the DEQ allegedly has incurred and in the

future will incur due to Kaiser Gypsum’s releases of hazardous substances at the Site.



                                              4
WBD (US) 45154466v6
         Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 4 of 37
  Case 18-03078       Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22           Desc Main
                                  Document     Page 5 of 16


       Following a mediation in November 2017, Armstrong and Owens Corning each reached

bilateral agreements with DEQ to expedite remediation at the Site and resolve their respective

liability related to the Site. Those parties contemplated the filing of consent judgments to

effectuate those agreements in Oregon state court. To facilitate filing of the consent judgments,

the DEQ filed in the Bankruptcy Court its Motion for Confirmation that Automatic Stay Does

Not Apply to Applications for Entry of Consent Judgements, or, in the Alternative, Relief from

the Automatic Stay for Cause [Docket No. 984] (the “Stay Relief Motion”).

       On October 12, 2018, Kaiser objected to the Stay Relief Motion [Docket No. 1000] (the

“Stay Relief Objection”). In the Stay Relief Objection, Kaiser argued that effectuating the DEQ

settlement could eliminate contribution rights and increase Kaiser’s potential liability to the

DEQ.

       On September 6, 2018, the Bankruptcy Court granted the Stay Relief Motion [Docket No.

1140] (the “Stay Relief Order”) and overruled Kaiser’s objection. However, the Stay Relief

Order has been appealed by Kaiser (the “Appeal”) to the District Court. See Kaiser Gypsum Co.,

Inc. et al v. Oregon Dept. of Environ. Quality, Case No. 3:18-cv-00507-GCM (W.D.N.C.). The

District Court has stayed the effectiveness of the Stay Relief Order for the duration of the Appeal

[Appeal Docket No. 7]. The parties have agreed that the Appeal should be adjudicated prior to

April 2019. However, recently Kaiser has apprised the Bankruptcy Court that it has a settlement

in principle with the DEQ, and has agreed with the DEQ to postpone briefing in the Appeal.

C.     The Complaint and Claim No. 65

       On September 12, 2017, Armstrong filed Claim No. 65.             Claim No. 65 asserts an

unliquidated claim related to alleged environmental liabilities associated with the Site.

Specifically, Claim No. 65 is based on, among other things, (a) a pre-petition agreement, as



                                              5
WBD (US) 45154466v6
         Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 5 of 37
  Case 18-03078        Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22              Desc Main
                                   Document     Page 6 of 16


amended, by and between Armstrong and Kaiser entered into on or about July 2003 whereby

costs of the environmental investigation at the Site was preliminarily divided between Armstrong

and Kaiser; (b) the Order on Consent Requiring Remedial Investigation and Feasibility Study

agreed to by Armstrong, Kaiser, Owens Corning, and the DEQ effective as of August 23, 2010;

(c) the In-Water Remedial Investigation/Feasibility Study and Remedy Selection and

Implementation dated April 1, 2010 between Armstrong, Kaiser, and Owens Corning;

(d) applicable statutory and regulatory law; and (e) applicable common law.

       On November 26, 2018, the Plaintiff filed the Complaint. The Complaint asserts that

(i) Armstrong is jointly and severally liable for response costs incurred or to be incurred by the

Plaintiff as a result of releases, threatened releases, and/or disposal of hazardous substances at or

from the Site, Complaint ¶ 48, (ii) the Plaintiff is entitled to contribution from Armstrong for

Armstrong’s share of response costs that the Plaintiff has or will incur as a result of the release,

threatened release, and/or disposal of hazardous substances at and from the Site, Complaint

¶¶ 53, 58, 73; (iii) Armstrong is strictly liable to the Plaintiff for remedial action costs attributed

to or associated with releases, threatened releases, and/or disposal of hazardous substances at or

from the Site, Complaint ¶ 68; and (iv) the Plaintiff is entitled to declaratory judgment finding

Armstrong a liable party that must contribute its share of future response costs at the Site,

including its share of the DEQ’s claim, Complaint ¶¶ 79, 85.

                              ARGUMENT AND AUTHORITIES

       Withdrawal of the reference of a dispute to a bankruptcy court is mandatory if the dispute

requires application of federal statutes. Specifically, 28 U.S.C. § 157(d) states: “The district

court shall, on timely motion of a party, so withdraw a proceeding if the court determines that

resolution of the proceeding requires consideration of both title 11 and other laws of the United

States regulating organizations or activities affecting interstate commerce.” 28 U.S.C. § 157(d)

                                                6
WBD (US) 45154466v6
         Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 6 of 37
       Case 18-03078       Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22           Desc Main
                                       Document     Page 7 of 16


     (emphasis added). As set forth infra in Part I, the adjudication of the dispute between Kaiser and

     Armstrong, which centers on CERCLA, requires consideration of federal laws. Therefore, this

     dispute falls squarely within the scope of the statute mandating the District Court to withdraw the

     reference.

             Even if withdrawal of the reference were not required by the statute, nonetheless the

     District Court should withdraw the reference as a discretionary matter. Separate from mandating

     withdrawal of the reference in certain circumstances, 28 U.S.C. § 157(d) also provides the court

     with discretion to withdraw the reference of any dispute to the Bankruptcy Court. In particular,

     that section states: “The district court may withdraw, in whole or in part, any case or proceeding

     referred [to the bankruptcy court] on its own motion or on timely motion of any party, for cause

     shown.” 28 U.S.C. § 157(d) (emphasis added). While “cause” is not defined, as explained infra

     in Part II, among the factors that courts consider are whether the proceeding is core or non-core,

     the uniform administration of the bankruptcy proceedings, and promoting judicial economy.

     Here, the factors compellingly weigh in favor of the reference of the dispute to the Bankruptcy

     Court being withdrawn as a matter of discretion. See infra Part II.

             For each of these reasons, the court should withdraw the reference of the Adversary

     Proceeding to the Bankruptcy Court, in order to allow the District Court to adjudicate them on a

     final basis.

I.           THE ADVERSARY PROCEEDING AND THE CLAIM OBJECTION ARE
             SUBJECT TO MANDATORY WITHDRAWAL OF THE REFERENCE

             The Adversary Proceeding and the Claim Objection is subject to mandatory withdrawal

     of the reference pursuant to 28 U.S.C. § 157(d) because resolution of this proceeding will require

     the Court’s substantial and material consideration of federal environmental statutes in




                                                   7
     WBD (US) 45154466v6
               Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 7 of 37
    Case 18-03078        Doc 12       Filed 12/27/18 Entered 12/27/18 15:32:22                   Desc Main
                                       Document     Page 8 of 16


determining whether to impose the contribution and recovery sought by Plaintiff and to issue a

declaratory judgment under CERCLA.

        By way of background, district courts have “original and exclusive jurisdiction of all

cases under title 11.” 28 U.S.C. § 1334(a). However, a district court may “refer[] to the

bankruptcy judges for the district” any or all bankruptcy cases. 28 U.S.C. § 157(a). All

bankruptcy cases in this district are referred to the bankruptcy courts in this district. See

Amended Standing Order of Reference, dated April 14, 2014. Although Congress provided a

mechanism for district courts to refer cases to bankruptcy courts, Congress also provided the

mechanism for district courts to withdraw that reference and re-assert its jurisdiction. In certain

circumstances, namely, if the dispute involves consideration of non-bankruptcy federal laws,

withdrawal of the reference is mandatory. Specifically, 28 U.S.C. § 157(d) states: “The district

court shall, on timely motion of a party, so withdraw a proceeding if the court determines that

resolution of the proceeding requires consideration of both title 11 and other laws of the United

States regulating organizations or activities affecting interstate commerce.” 28 U.S.C. § 157(d)

(emphasis added). In all other disputes, the court may, in its discretion, withdraw the reference.

Specifically, 28 U.S.C. § 157(d) further states: “The district court may withdraw, in whole or in

part, any case or proceeding referred [to the bankruptcy court] on its own motion or on timely

motion of any party, for cause shown.” 28 U.S.C. § 157(d) (emphasis added).                            The two

sentences of section 157(d) are read separately, and are generally referred to as, respectively, the

“mandatory” and “permissive” withdrawal provisions.3

        Here, the resolution of the Adversary Proceeding and Claim Objection necessarily will

require substantial interpretation of CERCLA and/or other environmental laws and their


3
         Bankruptcy Rule 5011(a) further provides that “[a] motion for withdrawal of a case or proceeding shall be
heard by a district judge.” Fed. R. Bankr. P. 5011(a).

                                                      8
WBD (US) 45154466v6
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 8 of 37
  Case 18-03078       Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22           Desc Main
                                  Document     Page 9 of 16


interplay with the Bankruptcy Code, making withdrawal of the reference mandatory. The issues

presented in the Complaint require interpretation of the construction of CERCLA and a

determination and allocation of liability and the Claim Objection will likewise require

interpretation of environmental laws, including Oregon environmental laws, that involve

overlapping and, in some instances, coextensive findings. These issues dominate the Adversary

Proceeding and Claim Objection.

       The mandatory withdrawal provision specifies that a “district court shall . . . withdraw a

proceeding if the court determines that resolution of the proceeding requires consideration of

both title 11 and other laws of the United States regulating organizations or activities affecting

interstate commerce.” 28 U.S.C. § 157(d). The purpose of the mandatory withdrawal provision

is “to assure that an Article III judge decides issues calling for more than routine application of

statutes outside the Bankruptcy Code.” In re Horizon Air, 156 B.R. 369, 373 (N.D.N.Y. 1993)

(citing E. Airlines, Inc. v. Air Line Pilots Assoc. (In re Ionosphere Clubs, Inc.), No. 89 Civ.

8250 (MBM), 1990 WL 5203, at *5 (S.D.N.Y, Jan. 24, 1990)).

       The Court of Appeals for the Fourth Circuit has not yet interpreted 28 U.S.C. § 157(d)’s

“requires consideration of” language and there are differing views with respect to its

interpretation.   The minority view is a “liberal, statutory approach,” holding mandatory

withdrawal applicable if there is a non-Title 11 federal question presented that will affect the

outcome of the proceeding. Contemporary Lithographers, Inc. v. Hibbert (In re Contemporary

Lithographers, Inc.), 127 B.R. 122, 127-28 (M.D.N.C. 1994). The majority view holds that

mandatory withdrawal is only required when a proceeding requires a “substantial and material”

consideration of non-bankruptcy federal law. Eli Global, LLC v. Univ. Directories, LLC, 532

B.R. 249. 251-52 (M.D.N.C. 2015). The mandatory withdrawal provision of section 157(d)



                                              9
WBD (US) 45154466v6
         Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 9 of 37
  Case 18-03078       Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22            Desc Main
                                  Document     Page 10 of 16


requires withdrawal of the reference whenever a proceeding pending in bankruptcy court

involves anything more than the routine application of non-bankruptcy laws. Keene Corp. v.

Williams Bailey & Wesner, LLP (In re Keene Corp.), 182 B.R.. 379, 382 (S.D.N.Y. 1995)

(withdrawal of the reference “warranted when resolution of the matter would require the

bankruptcy judge to ‘engage in significant interpretation, as opposed to simple application,’ of

federal non-bankruptcy statutes” (quoting City of N.Y. v. Exxon Corp., 932 F.2d 1020, 1026 (2d.

1991))).

       “Withdrawal of the reference may also be mandated where ‘issues arising under non-title

11 laws dominate those arising under title 11, . . .’” Enron Corp. v. J.P. Morgan Secs., Inc. (In re

Enron Corp.), Nos. 07 Civ. 10527 (SAS), 07 Civ. 10530 (SAS), 2008 WL 649770, at *4

(S,D.N,Y. Mar. 10, 2008) (ellipsis in original) (quoting In re Texaco Inc., 84 B.R. 911, 921

(S.D.N.Y. 1988)). “In such cases, a district court does not have discretion to deny a petition for

withdrawal.” Am. Tel. & Tel, Co. v. Chateaugay Corp., 88 B.R. 581, 584 (S.D.N.Y. 1988).

       Courts applying these standards routinely withdraw the reference in cases that implicate

substantial questions of environmental law. See, e.g,, In re Dana Corp., 379 B,R. 449, 456-61

(S.D.N.Y. 2007) (withdrawing the reference with respect to objection to, and estimation of, EPA

claim raising numerous issues under CERCLA including joint and several liability and equitable

allocation); U.S. v. Johns-Manville Corp. (In re Johns-Manville Corp.), 63 B.R. 600, 602

(S.D.N.Y. 1996) (withdrawing the reference to resolve whether post-petition CERCLA claim

was covered by automatic stay); Am. Tel. & Tel., 88 B.R. at 587-88 (withdrawing the reference

to determine, among other things, whether right of contribution under section 113 of CERCLA

was “claim” within meaning of Bankruptcy Code); In re Combustion Equip. Assocs., 67 B.R.

709, 713 (S.D.N.Y. 1986) (withdrawing the reference with respect to issue of whether post-



                                              10
WBD (US) 45154466v6
           Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 10 of 37
    Case 18-03078         Doc 12      Filed 12/27/18 Entered 12/27/18 15:32:22                     Desc Main
                                       Document     Page 11 of 16


bankruptcy CERCLA claim was discharged); see also In re Nat’l Gypsum Co., 134 B.R. 188,

192 (N.D. Tex. 1991) (noting that CERCLA is “precisely ‘the type of law . . . Congress had in

mind when it enacted the statutory withdrawal provision’” (quoting U.S. v. ILCO, 48 B.R. 1016

(N.D. Ala. 1985))); U.S. v. Delfasco, Inc., 409 B.R. 704, 705 (D. Del. 2009) (withdrawing the

reference where United States sought, inter alia, to enforce prepetition remediation order under

RCRA). These cases also confirm the readily apparent proposition that the federal environmental

laws, including CERCLA, are non-bankruptcy “laws of the United States regulating

organizations or activities affecting interstate commerce.” 28 U.S.C. § 157(d). See, e.g., Freier v.

Westinghouse Elec. Corp., 303 F.3d 176, 202 (2d Cir. 2002) (generation and disposal of waste as

regulated under CERCLA is economic business activity that substantially affects interstate

commerce); Dana, 379 B.R. at 455 (“It is undisputed that CERCLA is a federal statute that

regulates organizations or activities affecting interstate commerce.”).

        Pursuant to the standards established by section 157(d), withdrawal of the reference of

the Adversary Proceeding is required regardless of whether the minority or majority approach is

applied. Even under a strict interpretation of the “requires consideration of” language in section

157(d), resolution of the Adversary Proceeding requires a “substantial and material”

consideration of non-bankruptcy federal law. Specifically, the proceeding presents substantial

questions requiring significant interpretation of CERCLA and corollary state statutes.4 Indeed,

the CERCLA and corresponding Oregon state environmental laws dominate any issues arising



4
          The state statutes that underpin the Plaintiff’s claims are similar to CERCLA. Accordingly, principles of
uniformity, judicial economy and efficiency dictate that the entire adversary proceeding should proceed before the
District Court. See In re Orion Pictures Corp., 4 F.3d 1095, 1100 (2d Cir. 1993) (in deciding whether to permissibly
withdraw the reference for “cause,” courts should consider whether principles of, inter alia, efficiency and
uniformity in the administration of the bankruptcy law would be served by withdrawal). See also Contemporary
Lithographers, 127 B.R. at 128 (exercising discretionary power to withdraw lawsuit to collect debt that was related
to a different lawsuit that was being withdrawn pursuant to the mandatory provisions of 28 U.S.C. § 157(d) because
it was in the interest of the courts to try all claims arising from the same transaction together).

                                                      11
WBD (US) 45154466v6
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 11 of 37
        Case 18-03078        Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22           Desc Main
                                         Document     Page 12 of 16


      under Title 11 (if any). Resolution of the Complaint and the Claim Objection will require

      resolution of, among other issues, (1) a determination of whether there have been releases,

      threatened releases, or disposal of hazardous substances at the Site, (2) who is responsible for

      those releases, and (3) the allocation of liability of the parties. All of these require substantial

      consideration of CERCLA and corresponding Oregon state environmental law. Therefore,

      section 157(d) requires that the reference of the Adversary Proceeding to the Bankruptcy Court

      must be withdrawn.

II.          THE COURT SHOULD WITHDRAW THE REFERENCE AS A MATTER OF
             DISCRETION

             Mandatory withdrawal is required in this case, as explained above; however, withdrawal

      is also appropriate in the Court’s discretion, for cause.

             Section 157(d) provides, in relevant part, that the “district court may withdraw, in whole

      or in part, any case or proceeding referred under this section, on its own motion or on timely

      motion of any party, for cause shown.” 28 U.S.C. § 157(d). Although section 157(d) does not

      define “cause,” courts in this district have held that district courts should weigh the following

      factors when determining whether cause exists to withdraw the reference as a matter of

      discretion: (1) whether the proceeding is core or non-core; (2) the uniform administration of the

      bankruptcy proceedings; (3) expediting the bankruptcy process and promoting judicial economy;

      (4) the efficient use of debtors’ and creditors’ resources; (5) the reduction of forum shopping;

      and (6) the preservation of the right to a jury trial. Blue Cross & Blue Shield of N.C., 506 B.R.

      at 697; Finley Grp. v. 222 S. Church St., LLC, No. 3:15-CV-00029-FDW, 2015 WL 996631, at

      *3 (W.D.N.C. Mar. 6, 2015). Not all factors need to be satisfied to grant permissive withdrawal

      and the decision should be “determined on a case-by-case basis by weighing all the factors.” In

      re U.S. Airways Grp., Inc., 296 B.R. 673, 682 (E.D. Va. 2003).


                                                      12
      WBD (US) 45154466v6
               Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 12 of 37
    Case 18-03078         Doc 12       Filed 12/27/18 Entered 12/27/18 15:32:22                      Desc Main
                                        Document     Page 13 of 16


         Applied here, the factors support permissive withdrawal of the reference.

         First, this Adversary Proceeding is not a core proceeding. It is not included within the

list of the types of proceedings that are core, as set forth in 28 U.S.C. § 157(b). And while that

list is not exhaustive, courts have explained that core proceedings include “[c]laims that clearly

invoke substantive rights created by federal bankruptcy law [that] necessarily arise under Title

11” as well as “proceedings that, by their nature, could arise only in the context of a bankruptcy

case.” MBNA Am. Bank, N.A. v. Hill, 436 F.3d 104, 108-09 (2d Cir. 2006). The crux of this

proceeding stems from an interpretation of the environmental laws that would exist

independently of the Bankruptcy Code. Thus, these issues are not of the type that “could arise

only in the context of a bankruptcy case.” Id. at 109.5

         Second, even if determined to be core matters under 28 U.S.C. § 157(b)(2), the

Bankruptcy Court lacks the constitutional authority to issue final judgments in this dispute. In

Stern, 564 U.S. at 483-84, the Supreme Court held that the bankruptcy court lacked

constitutional authority to enter a final judgment on the bankruptcy estate’s state law

counterclaim against a defendant who had filed a proof of claim against the estate, even though

the counterclaim was, under 28 U.S.C. § 157(b)(2)(C), a core proceeding. In response to Stern,

this Court characterized the relevant inquiry with respect to withdrawing the reference not as

whether the claims are core or non-core, but whether the bankruptcy court has authority to enter

a final judgment over the claims. Blue Cross & Blue Shield of N.C., 506 B.R.at 698 (“[A]fter



5
          The Plaintiff has asserted that the Complaint is akin to a counterclaim to Claim No. 65. Section 157(b)(2)
includes an “allowance or disallowance of claims against the estate” and “counterclaims by the estate against
persons filing claims against the estate” as core proceedings. 28 U.S.C. §§ 157(b)(2)(B), 157(b)(2)(C). In this
proceeding, however, the key question is not an evaluation of the disallowance of a particular “claim” or “debt”
(defined in the Bankruptcy Code as “liability on a claim,” 11 U.S.C. § 101(12)) or the validity of a counterclaim, but
rather an evaluation of environmental statutes to determine contribution and recovery. Moreover, as noted herein
even if 28 U.S.C. 157(b)(2) designates a matter as core, the Bankruptcy Court may still lack constitutional authority
to issue final judgments on the dispute. See Stern, 564 U.S. at 483-84.

                                                       13
WBD (US) 45154466v6
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 13 of 37
  Case 18-03078        Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22           Desc Main
                                   Document     Page 14 of 16


Stern, one can still [consider the applicable factors] but not looking at whether the matter can be

classified as ‘core’ under 28 U.S.C. § 157, but rather at whether, under Stern, the [b]ankruptcy

[c]ourt has the final power to adjudicate it.”).

       Third, in this case, permissive withdrawal would also be an appropriate and efficient use

of judicial resources, for two reasons. As an initial matter, the district courts have expertise in

handling complex environmental statutes such as CERCLA and state environmental statutes. In

light of the similarity of state environmental laws to the federal environmental laws at issue and

the substantially overlapping factual matters, principles of uniformity, judicial economy, and

efficiency warrant permissive withdrawal.               See Orion Pictures Corp., 4 F.3d at 1100.

Additionally, even if the Bankruptcy Court were to hear the Adversary Proceeding in the first

instance, because it is unable to enter a final order under Stern, the dispute would ultimately end

up before the District Court and thereby consume two courts’ time and resources in order for a

final order to be entered. There is no efficiency in having the Bankruptcy Court propose

resolution of questions of environmental law in the first instance on a non-final basis, only to be

finally adjudicated by the District Court. (Furthermore, even if this lawsuit raised a “core” issue

(which it does not), such that the Bankruptcy Court could enter final orders, any such decision

would be appealable as a matter of right to the District Court, 28 U.S.C. § 157(c)(1), which

reviews a bankruptcy court’s legal findings de novo. See Shugrue v. Air Line Pilots Ass’n (In re

Ionosphere Clubs, Inc.), 922 F.2d 984, 988-89 (2d Cir. 1990). In light of the complexity and

importance of the matters at issue here, an appeal of a Bankruptcy Court ruling to the District

Court would be highly likely. For that reason as well, judicial economy is best served by having

the District Court adjudicate the Adversary Proceeding in the first instance. Thus, withdrawal of




                                                   14
WBD (US) 45154466v6
         Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 14 of 37
  Case 18-03078       Doc 12     Filed 12/27/18 Entered 12/27/18 15:32:22             Desc Main
                                  Document     Page 15 of 16


the reference would minimize duplicative review and promote the efficient use of judicial

resources.

       Fourth, resolution of these matters in the District Court would not unduly delay the

proceedings. The District Court is familiar with the parties and the background of the dispute

between the Plaintiff and Armstrong by virtue of the Appeal. The District Court can impose an

appropriate briefing and discovery schedule to resolve the environmental issues that would take

into account the time requirements of the bankruptcy proceedings. Accordingly, permissive

withdrawal will not impose unnecessary cost and delay on the parties.

       Moreover, withdrawal of the reference will not hinder uniformity in bankruptcy

administration. Armstrong seeks to withdraw the reference solely with respect to the matters

alleged in the Adversary Proceeding, including the Claim Objection. This “limited withdrawal

of the reference as to this single issue pose[s] no threat to the uniformity of the administration of

the estate.” In re Burger Boys, Inc., 94 F.3d 755, 762 (2d Cir. 1996).

       Fifth and finally, Armstrong is not forum shopping. It has timely moved for withdrawal

before the Bankruptcy Court has taken any substantive actions in this Adversary Proceeding.

Accordingly, the permissive withdrawal factors favor withdrawal of the reference as a matter of

the Court’s discretion.

                                         CONCLUSION

       For the foregoing reasons, Armstrong respectfully requests that the District Court

withdraw the reference to the Bankruptcy Court of this Adversary Proceeding and grant

Armstrong such further relief as is just and proper.




                                               15
WBD (US) 45154466v6
        Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 15 of 37
  Case 18-03078       Doc 12   Filed 12/27/18 Entered 12/27/18 15:32:22           Desc Main
                                Document     Page 16 of 16



Dated: December 27, 2018
                                   Respectfully submitted,

                                   /s/ Christopher M. Towery
                                   Christopher M. Towery
                                   North Carolina State Bar No. 48235
                                   Womble Bond Dickinson (US) LLP
                                   One West Fourth Street
                                   Winston Salem, NC 27101
                                   Phone: (336) 747-6640
                                   Email: chris.towery@wbd-us.com

                                   and

                                   Matthew P. Ward (Del. Bar No. 4471)
                                   (pro hac vice motion forthcoming)
                                   Ericka F. Johnson (Del. Bar No. 5024)
                                   (pro hac vice motion forthcoming)
                                   Morgan L. Patterson (Del. Bar No. 5388)
                                   (pro hac vice motion forthcoming)
                                   222 Delaware Avenue, Suite 1501
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 252-4320
                                   Email: matthew.ward@wbd-us.com
                                   Email: ericka.johnson@wbd-us.com
                                   Email: morgan.patterson@wbd-us.com

                                   Counsel for Armstrong World Industries, Inc.




                                          16
WBD (US) 45154466v6
        Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 16 of 37
Case 18-03078   Doc 12-1   Filed 12/27/18 Entered 12/27/18 15:32:22   Desc Exhibit
                                  1 Page 1 of 20




                           EXHIBIT 1




      Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 17 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       2 of 20
                                             1 of 19


                             UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION


In re                                                            Chapter 11

KAISER GYPSUM COMPANY, INC., et al.,1                            Case No. 16-31602 (JCW)

                         Debtors.                                (Jointly Administered)



 KAISER GYPSUM COMPANY, INC.,

                         Plaintiff,
                                                                 Adv. Pro. No. 18-_____ (____)
          v.

 ARMSTRONG WORLD INDUSTRIES, INC.,

                         Defendant.



                      COMPLAINT OF KAISER GYPSUM COMPANY, INC.
                     FOR MONEY DAMAGES AND DECLARATORY RELIEF

                    Plaintiff Kaiser Gypsum Company, Inc. ("Kaiser"), for its Complaint against

 Defendant Armstrong World Industries, Inc. ("Armstrong"), alleges as follows:

                                         NATURE OF THE ACTION

                    1.       This is an action for cost recovery and/or contribution from Armstrong

 pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act, 42

 U.S.C. §§ 9601 et seq. ("CERCLA"), and the Oregon Cleanup Law, ORS 465.200 et seq., and

 for declaratory judgment in connection with environmental response, removal, cleanup and

 1
         The Debtors are the following entities (the last four digits of their respective taxpayer identification
 numbers follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc.
 (7313). The Debtors' address is 300 E. John Carpenter Freeway, Irving, Texas 75062.




 NAI-1505581885v3
           Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 18 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       3 of 20
                                             2 of 19


remedial action costs incurred by Kaiser and for which Kaiser is alleged to be liable as a result of

discharges, releases or threatened releases or disposal of hazardous substances at the St. Helens

Fiberboard Facility located at 1645 Railroad Avenue in St. Helens, Oregon (the "Site").

                                          THE PARTIES

                   2.   Kaiser is a corporation organized under the laws of the state of North

Carolina, with its principal place of business in Texas.

                   3.   Armstrong is a corporation organized under the laws of the state of

Pennsylvania, with its principal place of business in Pennsylvania.

                                 JURISDICTION AND VENUE

                   4.   This Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §§ 157 and 1334. This adversary proceeding is a core proceeding pursuant to 28 U.S.C.

§§ 157(b)(2)(A), (C) and (O). Declaratory relief is authorized by 28 U.S.C. § 2201.

                   5.   Venue is proper in this district pursuant to 28 U.S.C. § 1409.

                   6.   Kaiser will provide a copy of this Complaint to the Attorney General of

the United States and to the Administrator of the Environmental Protection Agency ("EPA") as

required by 42 U.S.C. § 9613(l).

                             FACTS COMMON TO ALL CLAIMS

                              History of Ownership and Operations

                   7.   The Site consists of approximately 175 acres with approximately 38 acres

identified as the "uplands," which have been developed and used for manufacturing operations

since 1930. The remainder of the Site consists of an undeveloped area identified as the

"lowlands" that includes submerged land, tide lands, wetlands, and seasonally inundated lands.




NAI-1505581885v3                      -2-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 19 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       4 of 20
                                             3 of 19


Scappoose Bay borders the Site on the south and southeast, Milton Creek follows the eastern

boundary of the Site, McNulty Creek follows the western side of the Site and Old Portland Road

and Railroad Ave form the northwestern and northeastern Site boundaries, respectively.

                   8.    Fir-Tex Insulation Board Company ("Fir-Tex") built a fiberboard plant at

the Site in 1930 and operated it for over 26 years. Fir-Tex produced sheet and fiberboard

products. Fir-Tex no longer exists and thus its liability at the Site constitutes an "orphan share."

                   9.    Kaiser purchased the property and certain assets of Fir-Tex in 1956. For

just under 22 years, from November 1956 until August 1978, Kaiser owned and operated the

fiberboard plant and produced sheet products from wood fiber and mineral fiber.

                   10.   Owens–Corning Fiberglas Corporation ("Owens Corning") purchased the

plant and property from Kaiser in 1978. Owens Corning operated the plant for just over 3 years,

during which time the plant manufactured wood fiber and mineral fiber sheet products. Owens

Corning closed the plant in late 1981 or early 1982.

                   11.   Armstrong purchased the Site from Owens Corning in 1987, acquired title

to the land pursuant to a Special Warranty Deed dated February 12, 1987 and began operations

in early 1990 following renovation of the plant. The purchase agreement between Owens

Corning and Armstrong specifically provided Armstrong with purchase price reductions for

environmental cleanup at the Site. Armstrong continues to own the Site today, and operated it

for over 28 years until it ceased operations earlier this year.




NAI-1505581885v3                      -3-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 20 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       5 of 20
                                             4 of 19


                         Environmental Conditions and Liability at the Site

                   12.    In 1984, the United States Environmental Protection Agency ("USEPA"),

through its contractor Ecology and Environment, Inc. ("E&E"), conducted an assessment of the

Site and issued a "Preliminary Site Inspection Report." This Preliminary Site Inspection Report

identified the presence of hazardous substances in Site effluent, lagoon sludge and holding pond

sludge, including the presence of pentachlorophenol and arsenic.

                   13.    Prior to its acquisition of the Site from Owens Corning, Armstrong hired

CH2M Hill to conduct an environmental survey of the Site.

                   14.    CH2M Hill issued an Environmental Survey dated January 29, 1987 that:

(i) stated that CH2M Hill had reviewed the DEQ's files on the Site; and (ii) identified several

environmental conditions at the Site, stating, by way of example, the following:

                   a. "wood fiber, reject fiberboard, sawdust, and miscellaneous plant debris have
                      either been disposed of onsite or remain in open storage"

                   b. "A significant portion of the area between the Quonset hut and the naptha tank
                      (see photograph 11) was covered with asphalt-naptha like material. The
                      surface of this material was dry; however, below the surface the material was
                      sticky. When standing in this area, one can smell asphalt/naptha-type odor,
                      which are likely coming from the spilled material and approximately 2 feet of
                      material remaining in the naptha tank. In addition, there is asphalt/naptha and
                      asphalt/naptha/wood fiber material dumped along and over the embankment
                      north-northeast of the Quonset hut across from the access road previously
                      used by contractors."

                   c. "The surface spills and disposal of asphalt/naptha-type materials at several
                      locations on the plant-site should be removed. Under current solid and
                      hazardous waste regulations, these spills would likely have been required to
                      be reported to the DEQ. In the future, should Armstrong wish to make site
                      improvements requiring cleanup of these areas and disposal of these materials,
                      there likely could be additional disposal costs because of the nature of the
                      spilled material."

                   15.    The Oregon Department of Environmental Quality ("DEQ") has

determined that hazardous substances were released from the Site.




NAI-1505581885v3                      -4-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 21 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       6 of 20
                                             5 of 19


                   16.   On October 9, 2001, the DEQ issued an Order Requiring Remedial

Investigation, Feasibility Study, Design, and Remedial Action (the "2001 Order") directing

Armstrong to complete a remedial investigation and feasibility study ("RI/FS") and to take any

remedial actions necessary with respect to the Site. The DEQ then notified Kaiser and Owens

Corning that they were both considered potentially responsible parties ("PRPs") under applicable

state law. Armstrong, Kaiser, and Owens Corning (collectively, "the PRPs") are the only

remaining PRPs in existence with respect to the Site.

                   17.   In October 2000, Owens Corning filed a chapter 11 case, In re Owens

Corning, et al, Case No. 00-03837, in the United States Bankruptcy Court for the District of

Delaware. In December 2002, during the pendency of the chapter 11 case, Owens Corning

entered into a stipulation and consent decree that memorialized a partial settlement with the DEQ

regarding the Site, but specifically excluded from that settlement was any liability associated

with "the sediments of Scappoose Bay that lie continuously below the low water line of the

Columbia River."

                   18.   In December 2000, Armstrong filed a chapter 11 case, In re Armstrong

World Industries, Inc., et al, Case No. 00-4471, in the United States Bankruptcy Court for the

District of Delaware.

                   19.   On January 6, 2003, during the pendency of its chapter 11 case,

Armstrong filed suit, captioned Armstrong World Industries, Inc. v. Kaiser Gypsum Company,

Inc., et al. (the "Armstrong Litigation"), against Kaiser and an affiliate in federal district court in

Oregon asserting, among other causes of action, cost recovery under CERCLA Section 107(a),




NAI-1505581885v3                      -5-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 22 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       7 of 20
                                             6 of 19


42 U.S.C. § 9607(a), and contribution under CERCLA Section 113(f), 42 U.S.C. § 9613(b), with

respect to alleged environmental contamination at the Site.

                   20.    Armstrong and Kaiser eventually executed an Interim Cost Share

Agreement that, among other things, allocated responsibility for payment of response costs and

remedial action costs on an interim basis, subject to reallocation at some time in the future. The

parties subsequently amended that agreement. Armstrong and Kaiser also executed a Tolling

Agreement that, among other things, tolled during the duration of the interim cost sharing

agreement the running of the statute of limitations as between the parties on any claims of any

kind that were or could have been asserted in the Armstrong Litigation. In August 2003, the

Armstrong Litigation was dismissed without prejudice.

                   21.    On August 18, 2006, the United States District Court for the District of

Delaware entered an order confirming a plan of reorganization for Armstrong (the "Armstrong

Plan"), which became effective on October 2, 2006. The Armstrong Plan did not discharge

Armstrong's liability for contamination at the Site, which Armstrong continued to own and

operate during and for years following its chapter 11 case.

                   22.    Armstrong itself acknowledged that the Armstrong Plan did not discharge

Armstrong's liability at the Site in its March 30, 2007 Form 10 K report for the period ending

December 31, 2006, which stated as follows:

                   "Certain of AWI's environmental liabilities were discharged
                   through its Chapter 11 Case while others were not. Those
                   environmental obligations that AWI has with respect to property
                   that it owns or operates or for which a non-debtor subsidiary is
                   liable were unaffected by the Chapter 11 Case. Therefore, AWI
                   and its subsidiaries will be required to continue meeting their
                   ongoing environmental compliance obligations at such properties."

                   "[E]nvironmental claims AWI has with respect to property that it




NAI-1505581885v3                      -6-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 23 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       8 of 20
                                             7 of 19


                   currently owns or operates, have not been discharged. Therefore,
                   we will be required to continue meeting our on-going
                   environmental compliance obligations at those sites."

                   23.    In 2007, the DEQ notified the PRPs that certain additional property near

the St. Helens plant required remedial investigation. On February 6, 2008, Kaiser entered into a

voluntary agreement (the "2008 Voluntary Agreement") with the DEQ requiring the performance

of an in-water remedial investigation. Neither Armstrong nor Owens Corning were parties to the

2008 Voluntary Agreement. In March 2008, Armstrong, Owens Corning, and Kaiser entered

into an agreement to fund, on an interim basis, the in-water remedial investigation required by

the 2008 Voluntary Agreement.

                   24.    Effective August 23, 2010, Armstrong, Owens Corning, and Kaiser

entered into an Order on Consent Requiring Remedial Investigation and Feasibility Study (DEQ

No. LQSR-NWR-10-05) (the "Consent Order"), pursuant to which the PRPs are required to

complete a full remedial investigation and feasibility study at the Site.

                   25.    In 2013 and 2014, the PRPs submitted remedial investigation and risk

assessment reports to the DEQ pursuant to the Consent Order. The DEQ provided comments on

these reports in March 2015 and clarified its comments in January 2016.

                   26.    In 2016, the PRPs submitted a feasibility study for the upland portion of

the Site. In June 2018, the DEQ issued a Record of Decision selecting a remedial action to be

implemented for the upland portion of the Site at an estimated cost of approximately $1.44

million. To date, no feasibility study has been completed for the lowland and in-water portions

of the Site, and the DEQ has not issued either a draft or final selection of remedy for those

portions of the Site.




NAI-1505581885v3                      -7-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 24 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                         Entered12/27/18
                                                   11/26/1815:32:22
                                                            16:02:59 Desc
                                                                      DescExhibit
                                                                           Main
                        Document
                              1 PagePage
                                       9 of 20
                                             8 of 19


                   27.   Kaiser has incurred in excess of $6 million performing the above-

described response activities at the Site, and will continue to incur response costs and remedial

action costs to address the release, threatened release or disposal of hazardous substances at the

Site.

           Kaiser Bankruptcy Proceeding, Armstrong's Claim, and the DEQ Claim

                   28.   On September 30, 2016, Kaiser filed a chapter 11 case, In re Kaiser

Gypsum Company, Inc., et al, Case No. 16-31602 (JCW) in the United States Bankruptcy Court

for the Western District of North Carolina, Charlotte Division (the "Bankruptcy Case"), which

remains pending.

                   29.   On September 12, 2017, Armstrong filed a proof of claim (Bankruptcy

Case Proof of Claim No. 65) in an unliquidated amount, asserting that Kaiser is responsible for

complete reimbursement (i.e., that Armstrong would have a 0% share of liability at the Site) of:

(a) $3,959,798.16 in pre-petition investigation, cleanup, remediation, response and remedial

action costs allegedly incurred by Armstrong at the Site; (b) $204,303.38 in post-petition

investigation, cleanup, remediation, response and remedial action costs alleged incurred by

Armstrong at the Site; and (c) undetermined future investigation, cleanup, remediation, response

and remedial action costs relating to the Site that have not yet been incurred by Armstrong.

Contemporaneous with the filing of this Complaint, Kaiser is filing an objection to Armstrong's

proof of claim. Because this Complaint is, in effect, a counterclaim to Armstrong's proof of

claim, Kaiser will ask the Court to consolidate the claim objection and the Complaint so that

both matters, which arise from the same operative facts, can be heard together.




NAI-1505581885v3                      -8-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 25 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 Page Page
                                      10 of 20
                                            9 of 19


                   30.     On September 13, 2017, the DEQ filed a proof of claim (Bankruptcy Case

Proof of Claim No. 70), asserting that Kaiser is liable for estimated costs of up to $150 million to

remediate contamination at the Site. Kaiser filed an objection to DEQ's proof of claim on

October 12, 2018. Since the filing of the objection, Kaiser and DEQ have reached an agreement

in principle to resolve DEQ's claim.

                         Proposed Settlement between the DEQ and Armstrong

                   31.     During the pendency of the Bankruptcy Case, Kaiser has participated in

multiple mediation sessions intended to globally resolve the liability of each of the PRPs

regarding the Site. During an initial mediation session in November 2017, the DEQ reached

settlements in principal with Armstrong and Owens.

                   32.     The DEQ proposes to settle with Armstrong for only $10 million, which is

less than 7 percent of the $150 million that the DEQ alleged is the potential cost to remedy the

Site.

                    33.      In February 2018, the DEQ gave public notice of the proposed consent

  judgments with Armstrong and Owens. In March 2018, Kaiser objected to the settlements on

 several grounds, primarily that Armstrong's equitable share of the liability at the Site should be

 much greater and that the proposed settlement has the effect of imposing a disproportionate and

 significantly higher liability share on Kaiser than is justified by equitable allocation principles.

                           Armstrong is Liable for Contamination at the Site

                   34.     Armstrong has owned the property for over 30 years and operated the

plant at the Site for over 28 years.




NAI-1505581885v3                      -9-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 26 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      11 of 10
                                            20 of 19


                   35.   Armstrong used as a raw material in its manufacturing operations at the

Site a ball clay that contains significant levels of dioxins and furans, which are key contaminants

of concern ("COC") at the Site.

                   36.   Armstrong has a documented history of numerous releases and spills at the

Site, in both the Site uplands and in the Site lowlands, and both before and after Armstrong's

bankruptcy. Armstrong's own records show that sampling in certain areas of such releases and

spills has documented the presence of hazardous substances at concentrations exceeding

background sampling.

                   37.   As recently as 2014, there were measurable concentrations of COCs

associated with Armstrong's ongoing Site operations present in storm water sampled at the Site.

                   38.   Contamination and the release of hazardous substances by Armstrong has

continued at the Site during most if not all of Armstrong's period of ownership and operations at

the Site.

                   39.   Under the equitable allocation principles governing contribution, as

provided in 42 U.S.C. §9613(f) and ORS 465.257, Armstrong should be allocated a larger share

of the cleanup costs at the Site than Kaiser. Armstrong owned the Site for 31 of the 79 years it

was in operation, which equates to over 39 percent of the years of operation at the Site. Kaiser

owned the Site for only 22 years, which was only 28 percent of the years of Site operation. In

addition, Armstrong should be allocated an appropriate percentage of the orphan share

attributable to Fir-Tex's operations at the Site.




NAI-1505581885v3                       -10-
            Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 27 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      12 of 11
                                            20 of 19


                                   FIRST CLAIM FOR RELIEF

                          (CERCLA Cost Recovery: 42 U.S.C. §9607(a))

                   40.   Kaiser realleges and incorporates by reference the allegations in

paragraphs 1 through 40 of this Complaint, as if fully set forth herein.

                   41.   The Site is a "facility" as defined by 42 U.S.C. § 9601(9).

                   42.   Armstrong is a "person" as defined by 42 U.S.C. § 9601(21).

                   43.   There have been releases, threatened releases or disposal of hazardous

substances at or from the Site, within the meaning of 42 U.S.C. § 9601(14), § 9601(22) and §

9607(a).

                   44.   Armstrong was an "owner" and/or an "operator" of the Site at a time when

hazardous substances were released, were threatened to be released or were disposed at the

facility, within the meaning of 42 U.S.C. § 9607(a)(2).

                   45.   Armstrong is the current "owner" and the current "operator" of the Site

within the meaning of 42 U.S.C. § 9607(a)(1).

                   46.   Such releases, threatened releases or disposal of hazardous substances at

or from the Site have caused and will continue to cause Kaiser to incur necessary response costs

within the meaning of 42 U.S.C. § 9607(a).

                   47.   The response costs Kaiser has incurred and will continue to incur at the

Site are necessary and consistent with the National Contingency Plan.

                   48.   Pursuant to 42 U.S.C. § 9607(a), Armstrong is jointly and severally liable

for response costs incurred or to be incurred by Kaiser as a result of releases, threatened releases

and/or disposal of hazardous substances at or from the Site, excepting only those costs




NAI-1505581885v3                      -11-
           Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 28 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      13 of 12
                                            20 of 19


recoverable pursuant to the contribution claims set out in the second and third causes of action

below.

                                 SECOND CLAIM FOR RELIEF

                          (CERCLA Contribution: 42 U.S.C. §9613(f)(1))

                   49.   Kaiser realleges and incorporates by reference the allegations in

paragraphs 1 through 49 of this Complaint, as if fully set forth herein.

                   50.   Releases, threatened releases and/or disposal of hazardous substances at or

from the Site caused Kaiser to incur response costs.

                   51.   The Armstrong Litigation filed in 2003 was a "civil action" under

CERCLA Section 107(a) within the meaning of 42 U.S.C. § 9613(f)(1).

                   52.   The response costs Kaiser has incurred and will continue to incur at the

Site are necessary and consistent with the National Contingency Plan.

                   53.   Pursuant to 42 U.S.C. §9613(f)(1), Kaiser is entitled to contribution from

Armstrong for Armstrong's equitable share of response costs that Kaiser has incurred or will

incur as the result of the release, threatened release and/or disposal of hazardous substances at

and from the Site.

                                  THIRD CLAIM FOR RELIEF

                         (CERCLA Contribution: 42 U.S.C. §9613(f)(3)(B))

                   54.   Kaiser realleges and incorporates by reference the allegations in

paragraphs 1 through 54 of this Complaint, as if fully set forth herein.

                   55.   Releases, threatened releases and/or disposal of hazardous substances at or

from the Site caused Kaiser to incur response costs.




NAI-1505581885v3                     -12-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 29 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      14 of 13
                                            20 of 19


                   56.   Through the 2008 Voluntary Agreement and/or the Consent Order, Kaiser

has resolved its liability to the State of Oregon for some of a response action and/or for some of

the costs of such action in an administrative settlement within the meaning of 42 U.S.C. §

9613(f)(3)(B).

                   57.   The response costs Kaiser has incurred and will continue to incur at the

Site are necessary and consistent with the National Contingency Plan.

                   58.   Pursuant to 42 U.S.C. §9613(f)(3)(B), Kaiser is entitled to contribution

from Armstrong for Armstrong's equitable share of response costs that Kaiser has incurred or

will incur as the result of the release, threatened release and/or disposal of hazardous substances

at and from the Site.

                                 FOURTH CLAIM FOR RELIEF

                                  (Cost Recovery: ORS 465.255)

                   59.   Kaiser realleges and incorporates by reference the allegations in

paragraphs 1 through 59 of this Complaint, as if fully set forth herein.

                   60.   The Site is a "facility" as defined by ORS 465.200(13).

                   61.   Armstrong is a "person" as defined by ORS 465.200(21).

                   62.   There have been releases, threatened releases or disposal of hazardous

substances at or from the Site, within the meaning of ORS 465.200(16), ORS 465.200(22) and

ORS 465.255.

                   63.   Armstrong was an "owner" and/or an "operator" of the Site at or during

the time of acts or omissions that resulted in the release of hazardous substances at the facility,

within the meaning of ORS 465.255(1)(a).




NAI-1505581885v3                     -13-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 30 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      15 of 14
                                            20 of 19


                   64.   Armstrong was also an "owner" and/or an "operator" of the Site after the

time of other acts or omissions that resulted in the release of hazardous substances at the facility,

and Armstrong knew or reasonably should have known of such release when it first became the

owner or operator of the facility within the meaning of ORS 465.255(1)(b).

                   65.   Armstrong also, by its own acts or omissions, caused, contributed to or

exacerbated the release of hazardous substances at the facility within the meaning of ORS

465.255(1)(d).

                   66.   Such releases, threatened releases or disposal of hazardous substances at

or from the Site have caused and will continue to cause Kaiser to incur remedial action costs

within the meaning of ORS 465.200(23).

                   67.   The remedial action costs Kaiser has incurred and will continue to incur

are attributable to or associated with the Site.

                   68.   Pursuant to ORS 465.255, Armstrong is strictly liable to Kaiser for

remedial action costs attributed to or associated with releases, threatened releases and/or disposal

of hazardous substances at or from the Site.

                                 FOURTH CLAIM FOR RELIEF

                                   (Contribution: ORS 465.257)

                   69.   Kaiser realleges and incorporates by reference the allegations in

paragraphs 1 through 69 of this Complaint, as if fully set forth herein.

                   70.   Releases, threatened releases and/or disposal of hazardous substances at or

from the Site caused Kaiser to incur remedial action costs attributed to or associated with the

Site.




NAI-1505581885v3                     -14-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 31 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      16 of 15
                                            20 of 19


                   71.   The DEQ has alleged that Kaiser is liable or potentially liable under ORS

465.255 for remedial action costs attributed to or associated with releases, threatened releases

and/or disposal of hazardous substances at or from the Site.

                   72.   Armstrong is liable or potentially liable under ORS 465.255, and the DEQ

also has alleged that Armstrong is liable or potentially liable under ORS 465.255, for remedial

action costs attributed to or associated with releases, threatened releases and/or disposal of

hazardous substances at or from the Site.

                   73.   Pursuant to ORS 465.257, Kaiser is entitled to contribution from

Armstrong for Armstrong's equitable share of remedial action costs that Kaiser has incurred or

will incur as the result of the release, threatened release and/or disposal of hazardous substances

at and from the Site.

                                   FIFTH CLAIM FOR RELIEF

                     (CERCLA Declaratory Judgment: 42 U.S.C. §9613(g)(2))

                   74.   Kaiser realleges and incorporates by reference the allegations in

paragraphs 1 through 74 of this Complaint, as if fully set forth herein.

                   75.   Kaiser may incur additional necessary response costs, consistent with the

National Contingency Plan, in responding to the release, threatened release and/or disposal of

hazardous substances at and/or from the Site.

                   76.   Armstrong is liable for some or all of the response costs to be incurred in

responding to the releases, threatened releases and/or disposal of hazardous substances at the

Site.




NAI-1505581885v3                     -15-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 32 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      17 of 16
                                            20 of 19


                   77.   A present and justiciable controversy has arisen between Kaiser and

Armstrong relating to liability for response costs necessary to address past and future costs

necessary to respond to releases, threatened releases and/or disposal of hazardous substances at

the Site.

                   78.   Declaratory relief from this Court as to Armstrong's continuing liability

for such response costs to be incurred in the future will prevent any future disputes that may arise

as to these future response costs.

                   79.   Pursuant to 42 U.S.C. § 9613(g)(2) and 28 U.S.C. § 2201, Kaiser is

entitled to a declaratory judgment that Armstrong is a liable party and must contribute its

equitable share of future response costs at the Site, including without limitation its share of the

DEQ's claim against Kaiser, or any resolution thereof, in the Bankruptcy Case.

                                   SIXTH CLAIM FOR RELIEF

                          (Oregon Declaratory Judgment: ORS 28.020)

                   80.   Kaiser realleges and incorporates by reference the allegations in

paragraphs 1 through 80 of this Complaint, as if fully set forth herein.

                   81.   Kaiser may incur additional necessary response costs, consistent with the

National Contingency Plan, in responding to the release, threatened release and/or disposal of

hazardous substances at and/or from the Site.

                   82.   Armstrong is liable for some or all of the response costs to be incurred in

responding to the releases, threatened releases and/or disposal of hazardous substances at the

Site.




NAI-1505581885v3                       -16-
            Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 33 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      18 of 17
                                            20 of 19


                   83.    A present and justiciable controversy has arisen between Kaiser and

Armstrong relating to liability for response costs necessary to address past and future costs

necessary to respond to releases, threatened releases and/or disposal of hazardous substances at

the Site.

                   84.    Declaratory relief from this Court as to Armstrong's continuing liability

for such response costs to be incurred in the future will prevent any future disputes that may arise

as to these future response costs.

                   85.    Pursuant to ORS 28.020, Kaiser is entitled to a declaratory judgment that

Armstrong is a liable party and must contribute its equitable share of future response costs at the

Site, including without limitation its share of the DEQ's claim against Kaiser, or any resolution

thereof, in the Bankruptcy Case.

                   WHEREFORE, Kaiser prays for relief and requests that the Court enter judgment

as follows:

                   1.     On its First Claim for Relief, for money damages in an amount to be

proven at trial;

                   2.     On its Second Claim for Relief, for money damages in an amount to be

proven at trial.

                   3.     On its Third Claim for Relief, for money damages in an amount to be

proven at trial.

                   4.     On its Fourth Claim for Relief, for money damages in an amount to be

proven at trial.




NAI-1505581885v3                       -17-
            Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 34 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      19 of 18
                                            20 of 19


                   5.   On its Fifth Claim for Relief, for a declaration by the Court that

Armstrong is liable and must contribute its equitable share of past and future response costs at

the Site.

                   6.   On its Sixth Claim for Relief, for a declaration by the Court that

Armstrong is liable and must contribute its equitable share of past and future response costs at

the Site.

                   7.   For its reasonable costs and attorney fees incurred herein; and

                   8.   For such other relief as the Court deems just and proper.




NAI-1505581885v3                       -18-
            Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 35 of 37
Case
Case18-03078
     16-31602 Doc
              Doc12-1
                  1336 Filed
                        Filed12/27/18
                              11/26/18 Entered
                                        Entered12/27/18
                                                  11/26/1815:32:22
                                                           16:02:59 Desc
                                                                     DescExhibit
                                                                          Main
                        Document
                             1 PagePage
                                      20 of 19
                                            20 of 19


                                      Respectfully submitted,
DATED: November 26, 2018


                                      /s/ John R. Miller, Jr.
                                      C. Richard Rayburn, Jr. (NC 6357)
                                      John R. Miller, Jr. (NC 28689)
                                      RAYBURN COOPER & DURHAM, P.A.
                                      1200 Carillon
                                      227 West Trade Street
                                      Charlotte, North Carolina 28202
                                      Telephone: (704) 334-0891
                                      Facsimile: (704) 377-1897
                                      E-mail: rrayburn@rcdlaw.net
                                                jmiller@rcdlaw.net

                                      -and-

                                      Gregory M. Gordon (TX 08435300)
                                      Dan B. Prieto (TX 24048744)
                                      JONES DAY
                                      2727 N. Harwood Street
                                      Dallas, Texas 75201
                                      Telephone: (214) 220-3939
                                      Facsimile: (214) 969-5100
                                      E-mail: gmgordon@jonesday.com
                                               dbprieto@jonesday.com

                                      -and-

                                      C. Marie Eckert, OSB No. 883490
                                      Seth Row, OSB No. 021845
                                      MILLER NASH GRAHAM & DUNN LLP
                                      3400 U.S. Bancorp Tower
                                      111 S.W. Fifth Avenue
                                      Portland, Oregon 97204
                                      Phone: (503) 224.5858
                                      Facsimile: (503) 224.0155
                                      E-mail: marie.eckert@millernash.com
                                              seth.row@millernash.com

                                      Attorneys for Plaintiff Kaiser Gypsum Company,
                                      Inc.




NAI-1505581885v3                     -19-
          Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 36 of 37
   Case 18-03078      Doc 12-2 Filed 12/27/18 Entered 12/27/18 15:32:22      Desc
                           Certificate of Service Page 1 of 1


                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on December 27, 2018, the foregoing
DEFENDANT ARMSTRONG WORLD INDUSTRIES, INC.’S MOTION TO WITHDRAW
THE REFERENCE, was filed electronically through CM/ECF and was, therefore, served
electronically on those persons registered for notice, including the following:

C. Richard Rayburn, Jr., Esquire
John R. Miller, Jr., Esquire
Rayburn Cooper & Durham, P.A.
1200 Carillon
227 West Trade Street
Charlotte, NC 28202

Gregory M. Gordon, Esquire
Dan B. Prieto, Esquire
Jones Day
2727 N. Harwood Street
Dallas, TX 75201

C. Marie Eckert, Esquire
Seth H. Row, Esquire
Miller Nash Graham & Dunn LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, OR 97201




                                       /s/ Christopher M. Towery
                                       Christopher M. Towery (N.C.S.B. # 48235)


Dated: December 27, 2018




WBD (US) 45154466v6
        Case 3:18-cv-00679-GCM Document 1 Filed 12/28/18 Page 37 of 37
